Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response filed on 05/27/2021 has been fully considered.  Claims 1-15 are pending.  Currently, claims 13-15 are withdrawn from consideration as non-elected invention.
Elected claims 1-12 are allowable; however, the application is not in condition for allowance due to the presence of non-elected claims 13-15.   

Allowable Subject Matter
Claims 1-12 are allowed.  The closest prior art Masahiko et al. (JP 2007316272A) teaches an intermediate transfer body comprising a surface layer/release layer containing fluororesin particles and a silicone compound, wherein the fluororesin particle can be PTFE.  However, Masahiko does not teach or suggest the silicone compound is a silicone polymer matrix as recited in claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
June 3, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785